DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) dated 02/01/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 02/01/2021 are acknowledged.  
Previous Claim Objections have been withdrawn in view of applicants claim amendments and clarifications.  
However, applicants’ arguments for the previous 112 written description rejection are not found persuasive, and accordingly the rejection is maintained or modified to address newly added claims.   
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Response to Arguments
Applicant’s arguments filed on 02/01/2021 have been fully considered but they are not persuasive.  
(i) Applicants’ first argument is that the application as filed fully describes renal-homing knotted peptides and pointed out to the example 16. 
At the outset, the claim amendment, specifically incorporation of “at least” for “6 cysteine residues”, broaden the scope of knotted peptides. 
First, the size of knotted peptide is not known and all it needs is minimum of 30 amino acids with the recited limitations. For example, if the peptide is 100 amino acids, it can be a peptide consisting of 94 Cys and 2-47 disulfide bonds. The question is, if it is the case, does it retain the property of kidney homing? Alternatively, if the peptide is 30 amino acids and consisting of 6 Cys and 2 disulfide bonds, and the remaining amino acids are acidic and/or hydrophobic, does it retain the kidney homing property? Does specification describe these uncertainties? 
Second, in example 16, applicants stated the following:

    PNG
    media_image1.png
    105
    593
    media_image1.png
    Greyscale
.
	Based on the above it is clear that properties of knotted peptide are depend on the size and nature of amino acid(s). 
The small active agent can be a compound or a peptide, and there is no universal active agent which treats all possible renal disorders in all concentrations. Water can be a small active agent and is a renal protective agent, but water cannot treat all possible renal disorders. 
(ii) Applicants’ second argument is that the renal-homing knotted peptides retain function when conjugated to small molecule agents, and pointed out to more to examples 15 and 17 and less to examples 11-13. 
(i) above is also applicable to this argument. 
The examples 15 and 17 are limited to the SEQ ID NO: 55 [in example 15] and SEQ ID NOs: 5, 46 and 54 [example 17] and are very limited in scope. Though these provide evidence to the conjugation of recited small molecules to peptides, does not mean that they possess the property of treating all possible renal disorders. In addition, shown examples may not be applicable to knotted peptides having sequence length > 30 amino acids with all possible combination of amino acids. 
(iii) Applicants’ third argument is that one of ordinary skill could select a small molecule active agent for treatment of a renal disorder, and pointed out to the examples 22, 24 and 26. 
The reasoning mentioned in the (i) and (ii) above are also applicable to this argument. 
The shown examples are limited to renal inflammation, treating iron poisoning and prevent loss of kidney function with the recited pre-existing condition. It is not clear what peptide is conjugated and used in treating the recited conditions in examples. It appears that examples 24 and 26 are theoretical, because no evidence is shown. 
As explained in the rejection, the issue is in the scope of broadly claimed peptide conjugate, all possible knotted peptides having > 30 amino acids, with all possible combinations with the recited limitations, all possible small active agents treats all possible renal disorders. Though the knotted peptides are known in the art, but their properties are very sensitive to the length of the peptide and residues present in it. 
There is an unpredictability involved in each and every component in the claimed language.  
So, the issue to be addressed is that will the claimed conjugate retain its properties with all possible knotted peptides with the recited limitations, with all possible small molecule active 
Claim Rejections - 35 USC § 112 – Written Description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 125-145 and 154-155 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
The independent claim 125 is drawn to a method of treating a renal disorder by administering a peptide conjugate comprising a ‘knotted peptide’ and an ‘active agent’; wherein the knotted peptide comprises 6 cysteine residues; wherein the active agent is a renal protective agent or a renal therapeutic agent; homing the peptide conjugate to a renal tissue of the subject; and treating the renal disorder with the active agent.
The dependent claims are further limited to or defined the knotted peptide, active agent and renal disorders. 
The issue is in the definitions or scope of broadly claimed peptide conjugate, all possible knotted peptides, active agents and renal disorders in claim 125. Though the knotted peptides are known in the art, but their properties are very sensitive to the length of the peptide and residues present in it. The active agent can be a compound or a peptide, and there is no active agent which treats all possible renal disorders. 
There is an unpredictability involved in each and every component in the knotted peptide drug conjugate and in the renal disorders. 
So, the question is….will the synthesized [knotted peptide]-[drug] conjugate retain its properties with all possible knotted peptides, with all possible active agents, in all possible combinations and then treat all possible renal disorders?  It may be possible, but the specification has to describe it HOW, so that a skilled person can understand it. 
In fact, the specification failed to describe the above issue(s) for the claim invention and without describing or clarifying the uncertainties in the invention, a skilled person will not envision the claimed method, and so the claims are not met the written description requirements.   

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(3)(a)(ii).  
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, in this case every component in the conjugate and renal disorders, a large number of species must be described. 
The further analysis for adequate written description considers, see MPEP 2163, the following:
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
The specification listed peptides in Table 1. The number of cysteine residues vary from 4 to 8 in the listed knotted peptides [SEQ IDs: 1-118 and 122-180]. 
The only examples 7 and 10, recite conjugates in treating kidney conditions, and merely describe the treatment of kidney condition with peptide-drug conjugate, wherein peptide is SEQ but no actual data is shown, and also the stated ‘kidney condition’ is not defined. Basically, these are theoretical examples, not actual showings. 
So, the specification does not show or describe the representative number of species for the claimed genus of knotted peptides, active agent and renal disorders, though the genus comprises huge variability in the components with the claimed criteria. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
No, there is a lack of clarity as to the nature of the invention, or no evidence is provided in the specification with any species for the claimed invention. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention. 
The knotted peptides (aka knottins) comprises amino acid sequences. These peptides can have all possible combination of amino acids in their sequences, as per claims.  
First, protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. See Bowie et al, Burgess et al, and Lazar et al below. 
Werle et al and Moore et al below. 
Finally, there are several renal disorders and their under lying mechanism is different. The reasons for kidney disease or renal disorder are very divergent. For example, kidney stones is different from kidney infections. The treatment is also depends on the nature of renal disorder. There is no single or common drug which treats all possible renal disorders. 
  Bowie et al (Science, 1990, 247:1306-1310; available online for free) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. Cell Biol. 111:2129-2138, 1990; available online) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al (Mol. Cell. Biol., 8:1247-1252, 1988; available online) who teach that in transforming growth factor alpha, 
Werle et al (Journal of Drug Targeting, April 2006, 14(3), 137-146) teach cysteine-knot microproteins as novel pharmacophoric scaffolds in drug delivery and also teach some uncertainties, and stated that knottins have functional loop sequence that are longer than the loops found in natural microproteins may display a higher susceptibility to proteolytic degradation. In addition, permeability is likely to depend on the size and compactness of a particular cysteine-knot microprotein and may be reduced for peptides those are larger in size. [See second paragraph in page 145].
Moore et al (Drug Discovery Today: Technologies, 2012, Vol.9, No.1, e3-e11) teach knottins in the therapeutic applications and expressed that more work is needed to expand knottin scaffold development, such as determining the tolerance of other knottins to mutations and the effects of these mutations on biophysical properties such as folding and stability. [See Box I in page e9].
In view of above evidences, applicants have claimed wide range of subject matter and a skilled person in the art can expect unpredictability. However, there is no guidance as to which of the large genus of claimed components, will have the necessary property for all possible conjugates in treating all possible renal disorders. There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conjugates would be effective.  Without a correlation between structure and 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658